             Case 3:18-cv-00574-EMC Document 76-1 Filed 04/04/19 Page 1 of 3



 1    RUSS, AUGUST & KABAT                                NIXON PEABODY, LLP
      Marc A. Fenster (CA SBN 181067)                     Ronald F. Lopez (CA SBA 111756)
 2    Email: mfenster@raklaw.com                          rflopez@nixonpeabody.com
      Paul A. Kroeger (CA SBN 229074)                     Jennifer Hayes (CA SBA 241533)
 3    Email: pkroeger@raklaw.com                          jenhayes@nixonpeabody.com
      Reza Mirzaie (CA SBN 246953)                        One Embarcadero Center, Suite 1800
 4    Email: rmirzaie@raklaw.com                          San Francisco, CA. 94111
      Brian D. Ledahl (CA SBN 186579)                     Telephone: 415 984-8200
 5    Email: bledahl@raklaw.com
      C. Jay Chung (CA SBN 252794)
      Email: jchung@raklaw.com
 6    Philip X. Wang (CA SBN 262239)                      Attorneys for Defendant
      Email: pwang@raklaw.com                             NEXENTA SYSTEMS, INC.
 7    12424 Wilshire Boulevard, 12th Floor
      Los Angeles, California 90025
 8    Telephone: (310) 826-7474
      Facsimile: (310) 826-6991
 9
      Attorneys for Plaintiff
10    REALTIME DATA LLC

11
                                IN THE UNITED STATES DISTRICT COURT
12
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14

15   REALTIME DATA LLC d/b/a IXO,                          Case No. 2:18-cv-0574-EMC

16                               Plaintiff,                [PROPOSED] ORDER GRANTING JOINT
                                                           MOTION TO DISMISS WITH PREJUDICE
17         v.
18   NEXENTA SYSTEMS, INC.,
19                               Defendant.
20
21

22

23          The Court, having considered the joint motion of Plaintiff Realtime Data LLC and Defendant

24   Nexenta Systems, Inc. to dismiss with prejudice, and good cause appearing therefor, hereby GRANTS

25   the motion. It is ORDERED that:

26          (i)    this action, including all claims and counterclaims that were or could have been brought in

27                 this action, shall be dismissed with prejudice, pursuant to the Settlement and License

28                 Agreement of April 2, 2019, whose terms shall remain confidential;

30
                    [PROPOSED] ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE
31
             Case 3:18-cv-00574-EMC Document 76-1 Filed 04/04/19 Page 2 of 3



 1
            (ii)    this Court shall retain continuing jurisdiction over the parties and the subject matter to
 2
                    enforce the Settlement and License Agreement; and
 3
            (iii)   each of the Parties shall bear its own costs, expenses and attorneys’ fees in this action.
 4

 5

 6

 7

 8   Dated: April__, 2019                                  __________________________
                                                                       Hon. Edward M. Chen
 9                                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

30
                    [PROPOSED] ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE
31
     Case 3:18-cv-00574-EMC Document 76-1 Filed 04/04/19 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

30                                         1
       [PROPOSED] ORDER GRANTING JOINT MOTION TO STAY / CASE NO. 2:18-CV-0574-EMC
31
